 Case 2:21-cv-10340-LVP-EAS ECF No. 10, PageID.108 Filed 04/06/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

HECTOR ALFONSO FAJARDO GARZON,

             Petitioner,
                                                    Case No. 2:21-cv-10340
v.                                                  Hon. Linda V. Parker

GLORY ANDREA CASTRILLON
DE HOFFMAN,

          Respondent.
_________________________________/

     OPINION & ORDER GRANTING PETITIONER’S MOTION SEEKING
          APPOINTMENT OF PRO BONO COUNSEL (ECF NO. 7)

       Petitioner Hector Alfonso Fajardo Garzon filed a Complaint against

Respondent Glory Andrea Castrillon De Hoffman in the Western District of

Michigan, alleging Respondent abducted their two minor children from Columbia to

the United States in contravention of the Convention on the Civil Aspects of

International Child Abduction (“Hague Convention”) and its implementing statutes,

the International Child Abduction Remedies Act (“ICARA”), 42 U.S.C. § 11601 et

seq. (ECF No. 1 at Pg. ID 2.) The case was transferred to the Eastern District of

Michigan on February 17, 2021. (See ECF No. 1.)

       Prior to the transfer, on February 11, 2021, Judge Hala Y. Jarbou of the

Western District of Michigan ordered Petitioner, who was originally represented by

counsel, to obtain new counsel within 21 days.    (ECF No. 2.) The deadline,
 Case 2:21-cv-10340-LVP-EAS ECF No. 10, PageID.109 Filed 04/06/21 Page 2 of 5




therefore, was March 5. Presently before the Court is Petitioner’s Motion Seeking

Appointment of Pro Bono Counsel, filed on March 8, along with an Application to

Proceed in District Court Without Prepaying Fees or Costs. (ECF No. 7.)

                                 APPLICABLE LAW

      The in forma pauperis statute provides that the courts “may request an attorney

to represent any person unable to afford counsel.”    28 U.S.C. § 1915(e)(1). Unlike

in criminal cases, there is no constitutional or statutory right to the appointment of

counsel in civil cases. See Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir.

1993). Instead, courts have broad discretion when deciding whether to grant an

indigent civil litigant’s request for counsel and generally do not grant such requests

without a showing of “exceptional circumstances.”       Id. at 604-06. In determining

whether an appointment is warranted, courts must consider whether the litigant has

demonstrated that he is indigent, in addition to evaluating the type of case, the

complexity of the factual and legal issues involved, and the ability of the litigant to

represent himself. See id. at 606. In addition, as a general rule, appointment of

counsel in a civil case is inappropriate when a litigant’s claims are frivolous or have a

slim chance of success. Id. at 604-05.

                                      ANALYSIS

      The Court concludes that Petitioner has made a threshold showing of some

likelihood of success. In addition, the legal issues in this case are complex, as they


                                           2
 Case 2:21-cv-10340-LVP-EAS ECF No. 10, PageID.110 Filed 04/06/21 Page 3 of 5




involve an international treaty and statutory law, and Petitioner’s ability to defend his

case without the assistance of counsel is limited. Petitioner communicates with the

Court via letters and motions translated from Spanish to English. (ECF No. 7 at Pg.

ID 15.) This leads the Court to conclude that Petitioner has limited English reading

and writing skills. Moreover, there is no indication the Petitioner has any legal

training or a full understanding of his rights with respect to the present petition.

Factual investigation may be necessary and, if so, Petitioner’s ability to pursue such

investigations may be limited for the reasons discussed above. In light of these

circumstances, it appears unlikely that Petitioner will be able to meaningfully respond

to the petition or participate effectively in this matter without the assistance of

counsel. Additionally, Petitioner states in his motion that he is unable to afford

counsel and a review of Petitioner’s Application to Proceed in District Court Without

Prepaying Fees or Costs suggests the same. (See id.) Finally, the outcome of the

present petition, which relates to the parties’ minor children, will likely profoundly

impact the parties involved and it appears to the Court that the administration of this

litigation and judicial efficiency will greatly benefit from the appointment of an

experienced attorney who is familiar with federal practice.

                                    CONCLUSION

      In light of the foregoing, the Court finds that the administration of justice and

fairness to the litigants in this matter requires the appointment of pro bono counsel for


                                           3
 Case 2:21-cv-10340-LVP-EAS ECF No. 10, PageID.111 Filed 04/06/21 Page 4 of 5




Petitioner. However, the Court notes that, under the in forma pauperis statute, a

court has no authority to “appoint” counsel, but instead may only request that an

attorney volunteer to represent a litigant.       If an attorney volunteers, the attorney will

contact Petitioner directly and it is entirely Petitioner’s decision whether to retain that

attorney. There is no guarantee, however, that an attorney will volunteer and

Petitioner may be required to proceed with the case pro se.

      Accordingly,

      IT IS ORDERED that Petitioner’s Motion Seeking Appointment of Pro Bono

Counsel (ECF No. 7) is GRANTED. This case will be referred to the Court’s pro

bono program administrator. If an attorney is found who will agree to represent

Petitioner in this case, an order of appointment will be entered.

      IT IS FURTHER ORDERED that the above-captioned case is stayed for 5

days or until appointment of counsel, whichever comes earlier.

      IT IS SO ORDERED.



                                                    s/ Linda V. Parker
                                                    LINDA V. PARKER
                                                    U.S. DISTRICT JUDGE
 Dated: April 6, 2021




                                              4
Case 2:21-cv-10340-LVP-EAS ECF No. 10, PageID.112 Filed 04/06/21 Page 5 of 5




I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, April 6, 2021, by electronic and/or U.S.
First Class mail.


                                              s/Aaron Flanigan
                                              Case Manager




                                         5
